UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

KEVIN DESHAN MABRY,                                    )
                                                       )
                       Plaintiff,                      )
                                                       )
       v.                                              )       Civil Action No. 21-3026 (UNA)
                                                       )
STATE OF CALIFORNIA, et al.,                           )
                                                       )
                       Defendants.                     )

                                    MEMORANDUM OPINION

       The trial court has the discretion to decide whether a complaint is frivolous, and such

finding is appropriate when the facts alleged are irrational or wholly incredible. See Denton v.

Hernandez, 504 U.S. 25, 33 (1992); Neitzke v. Williams, 490 U.S. 319, 325 (1989) (“[A]

complaint, containing as it does both factual allegations and legal conclusions, is frivolous where

it lacks an arguable basis either in law or in fact.”). Having reviewed the plaintiff’s complaint

carefully, the Court concludes that what factual contentions are identifiable, including the

plaintiff’s assertions that defendants are illegally monitoring his activities and threatening his

life, are baseless and wholly incredible.

       The Court will grant the plaintiff’s application to proceed in forma pauperis and will

dismiss the complaint without prejudice as frivolous. See 28 U.S.C. § 1915(e)(2)(B)(i). An

Order consistent with this Memorandum Opinion is issued separately.

DATE: November 22, 2021                                /s/
                                                       COLLEEN KOLLAR-KOTELLY
                                                       United States District Judge